Opinión concurrente y de conformidad emitida por el
Juez Asociado Señor Hernandez Denton,
a la cual se unen el Juez Presidente Señor Andréu García y el Juez Asociado Señor Alonso Alonso.
Recurre ante nos el Procurador General, por una reso-lución del Tribunal Superior mediante la cual declaró sin lugar una solicitud de vista preliminar en alzada en torno a varios cargos de apropiación ilegal agravada, Art. 166(a) del Código Penal, 33 L.P.R.A. sec. 4272, que se le imputan al Senador del Partido Nuevo Progresista, Hon. Roberto Rexach Benitez y a la Srta. Ana M. Millán Alvarez. Fun-damentó esta decisión en que, al no haberse acompañado las denuncias correspondientes con dicha petición, el tribu*89nal carecía de jurisdicción para entender en una vista pre-liminar en alzada bajo la Regla 24(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Por entender que tiene razón el foro de instancia, estamos conformes con la sentencia que hoy emite este Tribunal.
El 18 de abril de 1991 se presentaron, contra los aquí recurridos, ciento veinte (120) cargos criminales por con-cepto de apropiación ilegal agravada y posesión y traspaso de documentos falsificados, Arts. 166(a) y 272 del Código Penal de Puerto Rico, 33 L.P.R.A. secs. 4272 y 4592. Des-pués de ciertos incidentes procesales, el Tribunal Superior ordenó la desestimación de todos los cargos imputados por entender que carecía de jurisdicción sobre ellos. En Pueblo v. Rexach Benítez, 130 D.P.R. 273 (1992), revocamos esta decisión y ordenamos la continuación del procedimiento de vista preliminar en cuanto a los cargos en que se deter-minó causa probable para el arresto, y sobre los cuales el Departamento de Justicia tenía jurisdicción para investigar. Conforme con ese mandato,, se celebró una vista preliminar en el Tribunal de Distrito (Hon. Awilda Irizarry Pardo, Juez).
Esta vista fue para determinar causa probable para el arresto en cuanto a quince (15) cargos bajo la Regla 6(c), 34 L.P.R.A. Ap. II, y para determinar causa probable para acusar en vista preliminar bajo la Regla 23 (34 L.P.R.A. Ap. II). Allí se dictaminó ausencia de causa probable para arrestar por los quince (15) cargos sometidos en alzada bajo la Regla 6(c), supra. Se concluyó, además, que no ha-bía causa probable para acusar por los seis (6) delitos de apropiación ilegal agravada.
Oportunamente, el Ministerio Público presentó ante el Tribunal Superior una solicitud de vista preliminar en alzada. A dicha solicitud, anejó copia de las resoluciones *90dictadas en la vista preliminar^(1) No incluyó copia de las denuncias originales.
El 14 de julio de 1992 las partes se reunieron en el des-pacho del juez. Como no había hechos esenciales en contro-versia, sino sólo planteamientos de derecho, convinieron someter el caso a base de la misma prueba vertida ante el Tribunal de Distrito. A esos fines, las partes presentaron el expediente evidenciario al magistrado. Todas las estipula-ciones pasaron a formar parte del récord en corte abierta. Allí identificaron los documentos que serían estipulados y que habrían de ser presentados ante la consideración del tribunal. Entre estos, estipularon que se tomara como cierta una declaración jurada del Senador Rexach Benitez. Los recurridos hicieron un planteamiento de procesa-miento discriminatorio y cuestionaron si en efecto los he-chos estipulados configuraban el delito de apropiación ile-gal agravada. Por su parte, el Ministerio Público sometió un memorando de derecho para refutar los argumentos de los recurridos.
El caso quedó así sometido para la vista preliminar en alzada, que fue señalada para el 29 de julio de 1992. Según se desprende de la minuta, ese día sucedió lo siguiente:
El Tribunal hace constar queluego [sic] de considerar lo que le fuera sometido, su determinación es la de declarar Sin Lugar la Solicitud de Vista Preliminar en Alzada. Que no se trata de si existe o no causa probable contra los imputados. Al estar consi-derando los alegatos de las partes se dio cuenta de que el Mi-nisterio Público no sometió a la consideración del Tribunal las denuncias sobre los delitos que pretendía imputar. (Énfasis suplido.)
Es decir, el expediente evidenciario a base del cual el magistrado de instancia aprobó las estipulaciones contenía quince (15) denuncias. Todas correspondían a los cargos por los cuales se determinó ausencia de causa probable *91para arrestar en alzada y que, en consecuencia, no estaban ante su consideración en vista preliminar en alzada. Las denuncias correspondientes a los seis (6) cargos de apro-piación ilegal, que sí estaban bajo su consideración, no obraban en ese expediente. Al percatarse de esto, el magis-trado declaró sin lugar la solicitud de vista preliminar en alzada por el fundamento de que, faltando las denuncias, el tribunal carecía de jurisdicción para determinar causa probable para acusar en vista preliminar en alzada bajo la Regla 24(c), supra. Nótese que el propio juez de instancia claramente hizo constar para récord que su determinación no era de ausencia de causa probable en los méritos. En efecto, la vista en alzada nunca se llegó a celebrar porque, el 19 de agosto, el foro de instancia denegó la moción de reconsideración presentada por el Ministerio Público, en la cual tampoco anejó las denuncias.
Como la Regla 23, supra, nada dispone en cuanto a la documentación que debe acompañar la solicitud de vista preliminar en alzada, el magistrado acudió, por analogía, a los preceptos de la Regla 6(a), 34 L.P.R.A. Ap. II. Este pre-cepto dispone que, fuera de los casos en los cuales el ma-gistrado examina bajo juramento a un testigo con conoci-miento personal de los hechos, la determinación de causa probable para el arresto se hará a base de una denuncia jurada o a base de las declaraciones juradas que acompa-ñen la denuncia. No habiendo en este caso examinado nin-gún testigo bajo juramento con conocimiento personal de los hechos, concluyó el juez de instancia que era requisito jurisdiccional que el Ministerio Fiscal presentara la denun-cia jurada o declaraciones juradas acompañadas de la denuncia.
En su recurso ante nos, el Ministerio Público sostiene que erró el foro de instancia al determinar que incluir las denuncias con la solicitud de vista preliminar en alzada es un requisito jurisdiccional. Aduce que las denuncias en cuestión estaban en el expediente ante el Tribunal de Dis-*92trito, por lo que, tratándose de un tribunal de primera ins-tancia unificado, es como si estuvieran también ante el Tribunal Superior. Alega que no existe disposición estatutaria que convierta el anejar la denuncia en un requisito jurisdiccional. Sostiene, además, que se trata de una vista preliminar en alzada en torno a los últimos cargos que que-dan pendientes, por lo que el Fiscal ya no tendría otro re-curso disponible para someter a los imputados a juicio. En vista de lo anterior, señala que no debemos considerar el anejar la denuncia a la solicitud de vista preliminar en alzada como un requisito jurisdiccional. En todo caso, sería uno de estricto cumplimiento.
Por su parte, los recurridos exponen que la denuncia es la primera alegación del Estado en un procedimiento criminal. Como tal, tiene la función de cumplir con la exi-gencia del debido procedimiento de ley de notificar a una persona de la conducta que se le imputa y el delito que ésta configura. Tratándose la vista preliminar en alzada de una separada y distinta de la vista preliminar original, aduce que el Estado tiene la obligación de someter las denuncias nuevamente para notificar a la persona de los cargos que se le imputan. De otro modo, el tribunal carece de jurisdic-ción para hacer una determinación de causa probable para acusar.
Expuesta sucintamente la naturaleza de la controversia ante nos, examinemos el derecho aplicable.
h-H 1 — I
La Regla 5 (34 L.P.R.A. Ap. II), define la denuncia como un escrito firmado y jurado que imputa la comisión de un delito a una o varias personas. La denuncia es uno de los instrumentos procesales que cumplen la función de pro-veer una base escrita para encausar criminalmente a una persona. Standard 13-1.1 (2 The ABA Standards for Criminal Justice Sec. 13-1.1 (2 ed.1982)). En Puerto Rico, la acu-*93sación cumple igual función en los casos criminales comen-zados ante el Tribunal Superior. Regla 34(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. (2)
Es principio firmemente arraigado en la jurisprudencia norteamericana que la existencia de algún tipo de acusa-ción formal es un requisito jurisdiccional e irrenunciable para poder encausar criminalmente a una persona. Véanse: Albrecht v. United States, 273 U.S. 1, 8 (1927); Hepner v. United States, 213 U.S. 103, 108 (1909); Post v. United States, 161 U.S. 583, 585 (1896); 2 Wharton’s Criminal Procedure, págs. 9 y 41 (13ra ed. 1990); Anotación, Right to Waive Indictment, Information or Other Formal Accusation, 56 A.L.R.2d 837, 838 (1957). El objetivo de este principio es limitar las ocasiones en que un tribunal tiene jurisdicción para procesar a un imputado, hacia aquellas en que se ha cumplido con todos los requisitos de ley. Post v. United States, supra, pág. 585.
También, en Puerto Rico hemos resuelto que los tribu-nales asumen jurisdicción sobre los imputados en casos cri-minales en virtud de la acusación o denuncia presentada. No basta con el arresto. Ex parte Thomas, 12 D.P.R. 370, 385-386 (1907). En efecto, la jurisdicción se determina a base de los hechos relatados en el cuerpo de la denuncia. Pueblo v. Gibson, 51 D.P.R. 120, 124 (1937). A diferencia de los casos civiles, en los casos criminales la jurisdicción de-fectuosa no puede suplirse por anuencia de las partes. Pueblo v. Miller, 50 D.P.R. 846, 848 (1937); El Pueblo v. Paz, 12 D.P.R. 99, 104 (1907). La citada doctrina, sin embargo, no obsta para que, cuando la acusación formal ha sido debida-mente presentada pero se ha extraviado, o ha sido des-truida o mutilada, pueda suplirse su falta con una copia. Wharton, supra, pág. 42.
*94Gran parte de la normativa de la denuncia encuentra sus raíces en imperativos constitucionales. Tanto la Sexta Enmienda de la Constitución de Estados Unidos como la See. 7 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, expresamente disponen que en todo proceso criminal el acusado tendrá el derecho a estar informado de la natura-leza y causa de la acusación. Russell v. United States, 369 U.S. 749, 760-761 (1962); Valentín v. Torres, 80 D.P.R. 463, 479 (1958). Ese derecho surge también como un derecho de justicia fundamental al amparo del debido procedimiento de ley. Groppi v. Leslie, 404 U.S. 496, 502-503 (1972), ci-tando a Mullane v. Central Hanover Tr. Co., 339 U.S. 306, 313 (1950); Santiago v. Jones, 74 D.P.R. 617, 623 (1953); S. Singer, Constitutional Criminal Procedure Handbook, Nueva York, Wiley Law Pubs., 1986, pág. 35.
Entre las garantías procesales mínimas que deben estar presentes en un procedimiento criminal, se encuentra el derecho a una debida notificación. Al comienzo de todo pro-cedimiento criminal, la denuncia cumple con este requisito constitucional de notificar al imputado de los cargos pen-dientes en su contra. Constituye así la primera alegación por parte del Estado en todo procedimiento criminal. Regla 34(b) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Para que impute delito y cumpla con los requisitos de dar sufi-ciente aviso al acusado a tenor con los imperativos consti-tucionales, la denuncia debe informar al acusado del delito que se le imputa, de modo que pueda preparar una defensa adecuada. United States v. Miller, 471 U.S. 130, 134-135 (1984); Russell v. United States, supra, pág. 763-765; Pueblo v. González Olivencia, 116 D.P.R. 614, 617 (1985); Pueblo v. Meléndez Cartagena, 106 D.P.R. 338, 341 (1977); Rabell Martínez v. Tribunal Superior, 102 D.P.R. 39 (1974); 1 Wright, Federal Practice and Procedure Sec. 125, pág. 364 (2da ed. 1982). Veáse, e.g., United States v. Hess, 124 U.S. 483, 487 (1888). Aunque no tiene que clasificar el delito como grave o menos grave, ni especificar la totalidad de las *95circunstancias, debe exponer los hechos esenciales consti-tutivos del delito en lenguaje sencillo, claro y conciso que pueda ser comprendido por una persona de inteligencia común. Regla 35(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II; Pueblo v. Santiago Cedeño, 106 D.P.R. 663, 666 (1978).
Además de la función de notificar los cargos al impu-tado, la denuncia cumple otras dos (2) funciones: la de evi-tar la doble exposición y la de facilitar la revisión judicial. Y. Kamisar, W. LaFave y J.H. Israel, Modern Criminal Procedure, 5ta ed., St. Paul, Ed. West Pub. Co., 1980, pág. 1135. Por lo tanto, debe describir los cargos con suficiente precisión como para que el imputado pueda oponer la de-nuncia en cuestión a un segundo procesamiento por la misma causa. United States v. Miller, supra, pág. 135; Russell v. United States, supra, pág. 764; United States v. Debrow, 346 U.S. 374, 376 (1953); United States v. Hess, supra, pág. 487. Este requisito pretende garantizar el derecho a no ser puesto en riesgo de ser procesado dos ve-ces por uu mismo delito. Emda. V, Const. EE. UU., L.P.R.A., Tomo 1; Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1. Finalmente, la denuncia debe informar al tribunal de los hechos imputados, de modo que pueda decidir si son suficientes en derecho para sostener una convicción. Russell v. United States, supra, pág. 768; United States v. Hess, supra, pág. 487; United States v. Cruishank, 92 U.S. 542 (1876); Kamisar, op cit.; Wharton, supra, pág. 10. Aunque esta última función no ha sido tan destacada por los tribu-nales como las dos (2) anteriores, el Tribunal Supremo federal reafirmó su vigencia como corolario esencial de las otras dos (2). Russell v. United States, supra.
En vista de la normativa antes expuesta, es forzoso con-cluir que, en nuestro ordenamiento, la denuncia es un re-quisito indispensable en todo procedimiento criminal ante nuestros tribunales. Desde el punto de vista del acusado, al amparo del debido proceso de ley, éste tiene un derecho *96de rango constitucional a que se presente una denuncia en su contra antes de ser encausado y a que se le informe de su contenido. Ambos preceptos garantizan unas reglas de juego justas que el Estado debe observar con los individuos al restringir su libertad.
Cúando el interés involucrado es la libertad, el Estado no puede pretender someter a una persona a un procedi-miento arbitrario y encausarlo por cualquier delito, o algún delito específico a base de cualquier situación de hechos que escoja a su antojo, mientras desfila su prueba ante el foro judicial. Por ello, el Estado tiene el deber de, antes de presentar su caso al escrutinio judicial, alegar unos hechos concretos a los cuales debe ceñirse luego cuando desfile su prueba. La denuncia, pues, protege a la persona contra procedimientos abusivos y arbitrarios por su ambigüedad y amplitud. Es un requisito de cumplimiento sencillo que no impone una carga excesiva al Estado, pero que a su vez reduce grandemente el riesgo a una determinación errónea que pueda culminar en una privación de la libertad. Véase Mathews v. Eldridge, 424 U.S. 319, 335 (1976).
No obstante, el acusado puede renunciar a su derecho a ser notificado de los cargos en su contra. Valentín v. Torres, supra; Flores v. Bravo, 79 D.P.R. 505, 509 (1956). A lo que no puede renunciar es a que, previo a ser encausado, se haya presentado la correspondiente denuncia. Este requi-sito es de índole jurisdiccional y su omisión podría aca-rrear, en su día, la nulidad de la sentencia. Post v. United States, supra; Pueblo v. Gibson, supra; Regla 192.1(a)(b) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Para satisfa-cerlo, basta con la presentación de la denuncia, aunque ésta se haya extraviado o haya sido hurtada, mutilada o destruida.
Aunque el procedimiento de vista preliminar y el de . vista preliminar en alzada son anteriores al juicio propia-mente, el requisito de que se haya presentado una denun-cia se extiende a esa etapa. Ello responde a varias conside-*97raciones que van más allá de la notificación al imputado de los cargos en su contra. Primero, tanto la vista original como la vista en alzada forman parte integral de la acción penal. Pueblo v. Rodríguez Aponte, 116 D.P.R. 653 (1985). Segundo, el magistrado debe tener ante sí la denuncia para conocer la versión de los hechos del Estado y anali-zarlos a la luz de la prueba presentada, y para determinar si configuran el delito imputado. Russell v. United States, supra. Tercero, la denuncia permitirá delimitar los delitos por los cuales se interrumpió el término prescriptivo. De haber una determinación negativa de causa probable en alzada, el Estado tampoco podrá presentar otro procedi-miento por los mismos hechos imputados en la denuncia. Pueblo v. Cruz Justiniano, 116 D.P.R. 28, 31 (1984). Final-mente, nuestras Reglas de Procedimiento Criminal expre-san que la determinación de causa probable se haga a base de una denuncia. Veamos.
El inciso (a) de la Regla 6 de Procedimiento Criminal, supra, dispone que un magistrado determinará causa probable para arrestar de una (1) de tres (3) formas: a base de la denuncia a base de las declaraciones juradas que se unan a las denuncias o a base del examen bajo juramento de un testigo con conocimiento personal de los hechos. Po-demos concluir que la determinación de causa probable para arrestar bajo la Regla 23 (34 L.P.R.A. Ap. II) también debe hacerse a base de una denuncia, si hacemos un para-lelo entre esa regla y la Regla 6, supra. Existe, entre estas reglas, una identidad de propósitos la cual es determinar causa probable para creer que se ha cometido un delito, y que el imputado lo cometió. Sin una determinación posi-tiva en ambos casos, no podrá darse curso a la denuncia. Regla 6(a) y 6.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II; Álvarez v. Tribunal Superior, supra, pág. 238.
Podemos llegar a igual resultado a base de un análisis integrado de las Reglas de Procedimiento Criminal. Tanto la Regla 22(c), 34 L.P.R.A. Ap. II, como la Regla 6(a), supra, *98disponen que el magistrado que expida una orden de arresto o citación, remitirá la denuncia a la sección y sala correspondiente del Tribunal de Primera Instancia para que se dé cumplimiento a los trámites posteriores. En el caso de que se determine causa probable para arrestar por un delito grave, el trámite posterior será la vista prelimi-nar, en la cual se determinará si existe causa probable para acusar.(3) Regla 23(a) Procedimiento Criminal, 34 L.P.R.A. Ap. II. Por lo tanto, la denuncia ha de remitirse a la sala en donde se celebrará la vista preliminar. Nótese, no obstante, que es el magistrado quien determina causa probable para arrestar bajo la Regla 6(a), supra, o aquel ante quien comparece por primera vez el imputado bajo la Regla 22(c), 34 L.P.R.A. Ap. II, y no el Fiscal, quien remite la denuncia a la sala y sección correspondiente. Además, las reglas han impuesto ese deber al magistrado sólo cuando ha hecho una determinación positiva de causa probable.
Determinada la inexistencia de causa probable para acusar, el imputado quedará exonerado. El Vocero de P.R. v. E.L.A., 131 D.P.R. 356 (1992); Pueblo v. Félix Avilés, 128 D.P.R. 468 (1991); Pueblo v. Méndez Pérez, 120 D.P.R. 137, 142-143 (1987). Similarmente, cuando la determinación haya sido de causa probable por un delito inferior, el impu-tado habrá sido exonerado en cuanto a aquellos delitos ma-yores contenidos en la denuncia original, de modo que ha-brá que someterse una nueva denuncia. El efecto neto de ambas determinaciones es que la presentación de la de-nuncia original habrá sido rechazada. No obstante, en am-bos casos el fiscal podrá someter el asunto de nuevo, con la misma u otra prueba, ante un magistrado de categoría superior al Tribunal de Primera Instancia. Regla 24(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
*99No existe disposición reglamentaria alguna referente a las formalidades que debe reunir una solicitud de vista preliminar en alzada. Tampoco la jurisprudencia ha lle-nado esa laguna. Sin embargo, puesto que el propósito de dicha vista será determinar si existe causa probable para acusar a base de la misma denuncia presentada en instan-cia, podemos concluir que el fiscal debe presentar la denun-cia original de nuevo en alzada. Esto responde a que, siendo la denuncia un requisito sine qua non para la cele-bración de la vista en alzada, el fiscal debe colocar al tribunal en posición de conocerla. No podrá depender para ello de que la denuncia esté contenida en el expediente en la sala de instancia. Como el Ministerio Público sólo recu-rre en alzada en ocasiones en que la presentación de una denuncia ha sido rechazada, ya fuese porque se determinó ausencia de causa probable o porque se determinó causa probable por un delito inferior, le corresponde presentar la denuncia de nuevo ante el tribunal que entenderá en la vista en alzada.
No obstante lo anterior, el no incluir la denuncia con la solicitud de vista preliminar en alzada no es un defecto que derrote definitivamente el derecho de acudir a una vista en alzada en los méritos. Mientras que una vista preliminar en los méritos no puede celebrarse válidamente sin que se haya presentado una denuncia, el no inlcuir la denuncia con la solicitud meramente la convierte en una solicitud incompleta. En esos casos, lo que procede es conceder un término al Ministerio Público para que subsane el defecto mediante la presentación de una solicitud completa. Ello es cónsono con el mandato de la Regla 66 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Ésta reconoce que son subsa-nables los defectos en la presentación o tramitación del proceso o de la denuncia. Claro está, los defectos que pue-dan dar paso a que se desestime el proceso sólo son subsa-nables dentro de los términos prescriptivos de los delitos. Regla 66 de Procedimiento Criminal, supra; Pueblo v. *100Rexach Benítez, supra. También debe respetarse el derecho a un juicio rápido.
f — I HH hH
El fiscal, en este caso, no presentó la denuncia junto a su solicitud de vista en alzada. Tampoco la presentó junto a su moción de reconsideración. Al amparo de la normativa anteriormente expuesta, actuó correctamente el tribunal de instáncia al rechazarla por estar incompleta. Esta deci-sión no equivale a una adjudicación en los méritos. Así co-rrectamente lo hizo constar el tribunal de instancia. Por ende, concluido este proceso apelativo, y conforme con el mandato de la sentencia de esta Curia, corresponde al Mi-nisterio Público, en el ejercicio de su discreción, decidir si prosigue con el encausamiento de los imputados mediante la presentación de una nueva solicitud de vista preliminar acompañada de las respectivas denuncias.(4)

(1) Las resoluciones hacen referencia a los cargos imputados y al hecho de que se determinó ausencia de causa probable para acusar.


(2) El indictment, el information y el complaint desempeñan igual papel en el ordenamiento criminal de algunos de los estados de la Unión. Para una explicación de las diferentes modalidades de los instrumentos acusatorios, véanse: S. Singer, Constitutional Criminal Procedure Handbook, Nueva York, Wiley Law Pubs., 1986, págs. 12-13, o 2 Wharton’s Criminal Procedure Sec. 206 et. seq. (13ra ed. 1990).


(3) Una determinación positiva es requisito previo a la presentación de la co-rrespondiente acusación. Regla 23(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


(4) La sentencia que hoy emitimos no es impedimento para que, en caso de que el Ministerio Público decida proseguir el encausamiento, el Senador Rexach Benitez y la señorita Millán Álvarez invoquen como defensa que medió discrimen por razón de ideas políticas en la investigación original de los hechos-y el comienzo del encausamiento. Ver Pueblo v. Rexach Benítez, 130 D.P.R. 273 (1992), opinión concu-rrente y de conformidad.